 1 -*
   MCGREGOR W. SCOTT
   United States Attorney
 2 KEVIN C. KHASIGIAN
   Assistant U. S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5   Attorneys for the United States
 6

 7

 8
 9                              IN THE UNITED STATES DISTRICT COURT

10                                 EASTERN DISTRICT OF CALIFORNIA

11

12   UNITED STATES OF AMERICA,                          2:17-MC-00179-TLN-KJN
13                 Plaintiff,
                                                        STIPULATION AND ORDER EXTENDING
14                 v.                                   TIME FOR FILING A COMPLAINT FOR
                                                        FORFEITURE AND/OR TO OBTAIN AN
15   APPROXIMATELY $10,000.00 IN U.S.                   INDICTMENT ALLEGING FORFEITURE
     CURRENCY,
16
                   Defendant.
17

18          It is hereby stipulated by and between the United States of America and potential claimant

19 Robert E. Huff (“Huff”), by and through their respective counsel, as follows:
20          1.     On or about August 23, 2017, claimant Huff filed a claim in the administrative forfeiture

21 proceedings with the United States Postal Inspection Service with respect to the Approximately

22 $10,000.00 in U.S. Currency (hereafter “defendant currency”), which was seized on May 25, 2017.

23          2.     The United States Postal Inspection Service has sent the written notice of intent to forfeit

24 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any

25 person to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person
26 other than the claimant has filed a claim to the defendant currency as required by law in the

27 administrative forfeiture proceeding.

28          3.     Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
                                                      1
29                                                                           Stipulation and Order to Extend Time to File
                                                                                                              Complaint
30
 1 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

 2 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 3 forfeiture proceedings, unless the court extends the deadline for good cause shown or by agreement of

 4 the parties. That deadline was November 21, 2017.

 5          4.      By Stipulation and Order filed December 6, 2017, the parties stipulated to extend to

 6 January 22, 2018, the time in which the United States is required to file a civil complaint for forfeiture

 7 against the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject

 8 to forfeiture.
 9          5.      By Stipulation and Order filed January 19, 2018, the parties stipulated to extend to

10 March 23, 2018, the time in which the United States is required to file a civil complaint for forfeiture

11 against the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject

12 to forfeiture.

13          6.      By Stipulation and Order filed March 28, 2018, the parties stipulated to extend to May

14 22, 2018, the time in which the United States is required to file a civil complaint for forfeiture against

15 the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to

16 forfeiture.

17          7.      By Stipulation and Order filed May 31, 2018, the parties stipulated to extend to July 23,

18 2018, the time in which the United States is required to file a civil complaint for forfeiture against the

19 defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to
20 forfeiture.

21          8.      By Stipulation and Order filed August 8, 2018, the parties stipulated to extend to August

22 22, 2018, the time in which the United States is required to file a civil complaint for forfeiture against

23 the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to

24 forfeiture.

25          9.      By Stipulation and Order filed August 22, 2018, the parties stipulated to extend to

26 October 22, 2018, the time in which the United States is required to file a civil complaint for forfeiture

27 against the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject

28 to forfeiture.
                                                         2
29                                                                            Stipulation and Order to Extend Time to File
                                                                                                               Complaint
30
 1          10.     As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further

 2 extend to December 21, 2018, the time in which the United States is required to file a civil complaint

 3 for forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

 4 currency is subject to forfeiture.

 5          11.     Accordingly, the parties agree that the deadline by which the United States shall be

 6 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

 7 alleging that the defendant currency is subject to forfeiture shall be extended to December 21, 2018.

 8   Dated:       10/19/18                                  MCGREGOR W. SCOTT
                                                            United States Attorney
 9

10                                                          /s/ Kevin C. Khasigian
                                                            KEVIN C. KHASIGIAN
11                                                          Assistant U.S. Attorney
12

13   Dated:       10/19/18                                   /s/ Stephana L.M. Femino
                                                            STEPHANA L.M. FEMINO
14                                                          Attorney for potential claimant
                                                            Robert E. Huff
15                                                          (Authorized via phone)

16

17          IT IS SO ORDERED.

18 Dated: October 22, 2018

19
20

21                                                      Troy L. Nunley
                                                        United States District Judge
22

23

24

25
26

27

28
                                                        3
29                                                                            Stipulation and Order to Extend Time to File
                                                                                                               Complaint
30
